Citation Nr: 0527304	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome, to include as secondary to service-connected acute 
extensor tendonitis of the left forearm.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In relevant part, the RO denied 
service connection for bilateral carpal tunnel syndrome, 
claimed as secondary to service-connected acute extensor 
tendonitis of the left forearm.  The veteran timely perfected 
an appeal of this determination to the Board.  In January 
2004, the veteran testified at a personal hearing at the RO.  


FINDING OF FACT

Bilateral carpal tunnel syndrome did not originate in 
service, and it is not related to service or service-
connected acute extensor tendonitis of the left forearm.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service and is not due to or the 
proximate result of or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In November and December 2002 
letters, issued prior to the initial AOJ decision, VA 
informed the veteran of the information and evidence 
necessary to substantiate a claim for service connection.  
The letter also informed the veteran of his and VA's 
respective duties for obtaining evidence.  In addition, VA 
provided the veteran with a copy of the appealed April 2003 
rating decision, January 2004 statement of the case (SOC), 
and March and April 2004 supplemental statements of the case 
(SSOC).  In particular, these documents essentially informed 
the veteran of the evidence necessary to substantiate a claim 
for secondary service connection.

The Board notes that the veteran was not specifically 
provided the regulations pertinent to secondary service 
connection, 38 C.F.R. § 3.310 (2004), until the March 2004 
SSOC.  In the accompanying letter, VA informed the veteran 
that he had 60 days to comment on the additional information.  
In response, the veteran's representative submitted 
additional medical evidence in support of his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board finds that any defect in the timing of the provision of 
notice regarding secondary service connection was properly 
cured when the RO furnished the veteran the March 2004 SSOC, 
along with the above-mentioned correspondences, provided the 
veteran with an opportunity to respond, and readjudicated his 
claim in April 2004.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains to [his] claim."  38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence for the following reasons.  The AOJ's November and 
December 2002 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the January 2004 SOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, in a May 2004 correspondence, the veteran's 
representative stated that the veteran does not have any more 
information to provide.  Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the veteran's claims file consist 
of his service medical records, post-service VA medical 
records, a VA examination report, and statements made by the 
veteran in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice with 
respect to secondary service connection.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran contends, in essence, that his bilateral carpal 
tunnel syndrome is related to his service-connected acute 
extensor tendonitis of the left forearm.  He asserts that 
carpal tunnel syndrome of the left hand is related to his 
service-connected acute extensor tendonitis of the left 
forearm.  He asserts that carpal tunnel syndrome of the right 
hand is due to overusing the right hand to compensate for his 
worsening service-connected left forearm disability.  

A July 1999 VA examination report reflects that EMG 
(electromyograph) findings of left median neuropathy at the 
wrist were incidental to the veteran's history and 
examination, which are consistent with myofascial pain 
syndrome produced by an acute extensor tendonitis.  The Board 
observes that the report indicates that the veteran's carpal 
tunnel syndrome of the left hand is not related to his 
service-connected left forearm disability.

In addition, an October 2002 VA EMG/neurology report reflects 
that the veteran's inability to make a fist is probably 
pain/tendon/ligament related though his carpal tunnel 
syndrome may be a minor contributor to the overall problems.  
The Board notes that this report indicates that the veteran's 
carpal tunnel syndrome of the left hand is separate from his 
service-connected left forearm disability.

Furthermore, a March 2003 VA examination report reflects that 
the above two reports noted that the veteran's bilateral 
carpal tunnel syndrome is a separate entity from his 
myofascial pain syndrome, i.e., his service-connected acute 
extensor tendonitis of the left forearm.  The report also 
reflects that it is highly possible that the combination of 
the veteran's work as a postmaster and his hobby as a 
computer repairman led to the progression of his carpal 
tunnel syndrome.  In this regard, the Board notes that the 
veteran has worked for the Post Office for over 33 years.

The Board acknowledges that an August 2003 VA progress note 
reflects the physician's statement that the veteran had an 
EMG last fall which suggested carpal tunnel syndrome on the 
left greater than right and that now the veteran is having 
further loss of function of right hand grasp as he has been 
favoring that side, as he has no grasp at all on the left.  
The Board notes that the physician appears to link the 
worsening of the veteran's carpal tunnel syndrome of the 
right hand to his carpal tunnel syndrome of the left hand; 
however, the physician does not specifically link the 
veteran's carpal tunnel syndrome of either hand to his 
service-connected acute extensor tendonitis of the left 
forearm

Given the above, the Board observes that the record does not 
contain any medical evidence linking his bilateral carpal 
tunnel syndrome to his service-connected acute extensor 
tendonitis of the left forearm.  No medical evidence of 
record shows that his carpal tunnel syndrome of the left hand 
is related to his service-connected left forearm disability; 
nor does it show that his carpal tunnel syndrome of the right 
hand is due to overuse from compensating for his service-
connected left forearm disability.  Indeed, the evidence of 
record shows that the veteran's bilateral carpal tunnel 
syndrome is not related to his service-connected left forearm 
disability in any way.  

In light of the above, the Board concludes that the veteran 
is not entitled to service connection for bilateral carpal 
tunnel syndrome on a secondary basis. 

The fact that the veteran is not entitled to service 
connection on a secondary basis does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran's service medical records contain a February 1991 
emergency care and treatment report that reflects complaints 
of tingling in the left hand down to the fingers, and a March 
1991 entry that reflects complaints of left arm paresthesias.  
They also contain an April 1991 entry reflecting complaints 
of recurring tingling in the left arm from elbow to 
fingertips for the past three months and diagnoses of rule 
out ulnar nerve injury and rule out carpal tunnel syndrome, 
left.  Another April 1991 entry reflects a referral for an 
evaluation for pain in the left lower arm, and a later April 
1991 consultation sheet reflects the impression of 
intermittent sensory symptoms of the left hand of unknown 
cause but no symptoms or signs to suggest carpal tunnel 
syndrome.  Finally, an August 1996 examination report, 
completed five years after discharge from active service, is 
negative for complaints or findings related to carpal tunnel 
syndrome.  

Given the above, the Board observes that, although a 
diagnosis of carpal tunnel syndrome of the left hand was 
considered in service, it was ruled out prior to separation 
from service.  Furthermore, an examination conducted five 
years after discharge continued to show no complaints or 
findings related to carpal tunnel syndrome.  The Board points 
out that the service medical records contain no mention of 
carpal tunnel syndrome of the right hand.  Thus, the Board 
finds that bilateral carpal tunnel syndrome did not have its 
onset during active service or for several years thereafter.

Furthermore, the Board finds that the veteran's bilateral 
carpal tunnel syndrome is not otherwise related to service.  
After review, the Board notes that the veteran has not 
presented competent medical evidence relating his bilateral 
carpal tunnel syndrome to service.  

The Board acknowledges a March 2004 letter from Dr. O'Mara in 
which she states that the veteran has had left arm pain since 
he sustained an injury involving his neck and left arm while 
in active duty during the Gulf War.  She adds that his 
disability has progressed to the point of constant pain and 
tingling in his left arm, and now in his right arm as well, 
although to a lesser degree.  The Board notes that Dr. O'Mara 
seems to date the veteran's carpal tunnel syndrome to 
service.  The Board observes, however, that Dr. O'Mara based 
her opinion on medical history provided by the veteran, which 
included a neck injury that is not documented in his service 
medical records.  In this regard, the Board observes that the 
United States Court of Appeals for Veterans Claims has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

The Board also acknowledges that the record contains evidence 
that the veteran's bilateral carpal tunnel syndrome may be 
due to cervical radiculopathy, including Dr. O'Mara's letter 
and a July 2003 VA treatment note.  As noted above, the Board 
reiterates that the veteran's service medical records do not 
show that he suffered an injury to the neck.  Moreover, the 
veteran has not presented probative medical evidence 
establishing a link between any in-service neck injury and 
his current carpal tunnel syndrome.

In sum, the record shows that the veteran was not diagnosed 
with carpal tunnel syndrome during active service, and he has 
not presented competent and probative medical evidence 
establishing a link between his current bilateral carpal 
tunnel syndrome and active service.

The Board acknowledges the veteran's contentions that his 
bilateral carpal tunnel syndrome is related to service or his 
service-connected acute extensor tendonitis of the left 
forearm.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Lastly, the Board notes that the veteran served during the 
Persian Gulf War, thus potentially implicating the Gulf War 
provisions on presumptive service connection.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2004).  However, 
because the veteran's claimed disorder has been diagnosed as 
carpal tunnel syndrome, those provisions are not for 
application in this case.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral carpal tunnel syndrome, to 
include as secondary to service-connected acute extensor 
tendonitis of the left forearm.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral carpal tunnel syndrome, to 
include as secondary to service-connected acute extensor 
tendonitis of the left forearm, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


